Crosby, J.
This is an action of contract to recover a commission of ten cents a case on all cases of sole leather sold by the defendants to a concern known as Dunn and McCarthy.
The plaintiff and the defendants made an oral agreement, and the bill of exceptions recites that “The only material dispute between the parties is that relating to the time for which the agreement would run, and by virtue of the agreement the defendants paid the plaintiff ten cents per case on cases sold to Dunn and McCarthy for a period of time when the defendants on April 13, 1913, notified the plaintiff that they would no longer continue to pay the commission, and paid the plaintiff on January 27, 1914, the commission on all orders prior to April 13, 1913.”
There was evidence that Dunn and McCarthy were former customers of the defendants who, before the contract between these parties was entered into, had ceased buying goods of the defendants.
The plaintiff testified that in August, 1911, one Buckley, a salesman in the employ of the defendants, came to his office and told him that he represented the defendants who had been unable to sell Dunn and McCarthy, and that “they would be glad to get them back . . . and wanted to know what the plaintiff could do about it; that he told Buckley he was selling them a"lot of goods and might be able to do something for him and asked what the commission was, and Buckley said, ‘The regular commission is ten cents a case,’ and the witness replied that it was not much and Buckley then said he would take it up with the firm;” that after-wards Buckley came back and said his firm would give the plaintiff ten cents a case on all soles ordered by Dunn and McCarthy; that afterwards the plaintiff saw the defendant Ackerman, who said that he was very glad to get them (Dunn and McCarthy) as customers, that “They are great people, just what we want;” that the plaintiff replied, “It doesn’t amount to much,” and Ackerman said, “It will. It will be a good thing for you.”
The plaintiff further testified that after the Interviews with Bucldey and Ackerman above referred to he went with Buckley to the factories of Dunn and McCarthy at Auburn and Binghamton, New York, and introduced Buckley; that thereafter *252orders for goods were given by Dunn and McCarthy, some of which came through the plaintiff and were forwarded by him to the defendants; that he received a letter from the defendants, dated April 13, 1913, in which it was stated that thereafter they would not pay any more commissions on sales made to Dunn and McCarthy; that soon after the receipt of this letter, he talked with the defendant Ackerman and told him he would expect his commission and that Ackerman replied, “You will get it and anything that is coming to you; ” that he received another letter from the defendants, dated May 2, 1913, in which it was stated that a check was enclosed for commissions due to April 30, 1913; that on January 27, 1914, he was paid by the defendants $159.60; that the defendants continued to receive orders from Dunn and McCarthy but they have paid him no commission since; that from February, 1912, until January 27, 1914, he received from the defendants between $1,500 and $1,600; that subsequently when he asked the defendants about the commission, “Mr. Ackerman said that he (plaintiff) would get anything that was coming to him.” The plaintiff further testified that the services rendered by him to the defendants continued for a period of a couple of years.”
The defendant Ackerman testified that at an interview with the plaintiff, in the presence of his partner, Brummel, and Buckley, he (Ackerman) stated with reference to paying the plaintiff a commission on sales made to Dunn and McCarthy, “'We will try it for a while; see how it works’ and parties agreed on a commission of ten cents per case.”
We agree with the defendants that the term of the contract is to be determined as a question of fact upon all the evidence including the words used, the course of dealing, and other acts of the parties. Maynard v. Royal Worcester Corset Co. 200 Mass. 1.
Upon the evidence it appears that there was no express agreement that the plaintiff was to receive a commission on sales by the defendants to Dunn and McCarthy for any definite time, and there is no evidence from which such an agreement can be implied. Under such circumstances the defendants could terminate the contract upon reasonable notice to the plaintiff. The letter of April 13, 1913, would have been sufficient to terminate the contract in the absence of any evidence to show that the *253notice therein given had been waived. Harper v. Hassard, 113 Mass. 187. Marble v. Standard Oil Co. 169 Mass. 553. Bradlee v. Southern Coast Lamber Co. 193 Mass. 378. Tubbs v. Cummings Co. 200 Mass. 555.
We are of opinion that the jury could have found, upon the evidence above referred to and the other evidence recited in the record, that the defendants had waived the notice given to terminate the contract, and thereafter impliedly agreed to continue to pay the plaintiff a commission on sales to Dunn and McCarthy in accordance with the original understanding. Jaques & Son v. Parker Brothers, 188 Mass. 94. Natural Coal Tar Co. v. Malden & Melrose Gas Light Co. 189 Mass. 234. McNeil v. American Bridge Co. 196 Mass. 56. Whether the defendants waived their right to terminate the contract depended upon the intent of the parties, to be ascertained from the evidence which was conflicting; it was a question of fact for the jury. West v. Platt, 120 Mass. 421.
No exception was taken to the charge, portions of which, relating to the original contract only, are recited in the record. The charge in this respect was adequate and sufficient to present to the jury with accuracy the respective contentions of the .parties on this branch of the case.
The only exceptions relate to the refusal of the court to give nine rulings. The first, that upon all the evidence the plaintiff is not entitled to recover, could not properly have been given for the reasons stated. The ninth, as modified by the presiding judge, was given in these words: “If you find that the contract between the plaintiff and the defendants was to pay ten cents a case on sales to Dunn and McCarthy for a while, the defendants had a right to terminate the contract after a reasonable time upon giving reasonable notice.” This instruction was a correct statement of the law, and was plainly applicable to the evidence before the jury respecting the terms of* the original contract. In substance it covered all the other requests, except the first, and fully protected the rights of the defendants.
The charge upon other issues involved in the case, including that relating to waiver and not reported, we are bound to assume was accurate and sufficient.
The exceptions must be overruled; and, in accordance with *254the agreement recited in the record, judgment is to bé entered for' the plaintiff in the sum of $2,601, with interest from the date of the writ.

So ordered.